internal_revenue_service number release date index number 2207a --------------------------------------------------- ------------ ----------------------------------------------- ----------------------------------- --------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------------ --------------------------------------- telephone number ---------------------- refer reply to cc psi b04 plr-118540-12 date october re legend decedent marital trust spouse son son son state date date date a b c state statute state statute state statute state statute co-trustee --------------------- -------------------------------------------------------------- --------------------- ------------------ -------------------------------- --------------------- ----------- ----------------------- --------------------------- ---------------------- ---- ---- ---- --------------------------------------------- ------------------------------------------------- -------------------------------------------- -------------------------------------------- ----------------------- dear -------------------------------- this letter responds to your authorized representative’s letter dated date requesting gift and estate_tax rulings with respect to the proposed plr-118540-12 division of a marital trust and the proposed renunciation by spouse of her interest in one of the divided marital trusts the facts and representations submitted are summarized as follows decedent executed a will on date the will established marital trust which provided an income_interest to decedent’s wife spouse and remainder_interest to decedent’s and spouse’s sons son son and son decedent died on date decedent’s executors elected to treat marital trust as qualified_terminable_interest_property qtip under sec_2056 of the internal_revenue_code the current trustees of marital trust are spouse and co-trustee under the terms of article of the will spouse is entitled to receive annually all of the net_income of marital trust during her lifetime and discretionary distributions of principal to support spouse in the standard of living to which she was accustomed at the time of decedent’s death and pay for spouse’s medical dental hospital nursing expenses and expenses of invalidism article also provides that upon spouse’s death the accumulated net_income of marital trust will be distributed to spouse’s estate under the terms of article of the will the principal balance of marital trust remaining at spouse’s death will be distributed in equal shares to three separate trusts one trust to benefit son one trust to benefit son and one trust to benefit son each trust provides that the beneficiary will receive income and discretionary distributions of principal as necessary for the beneficiary’s maintenance welfare and education to sustain his standard of living similar to which he was accustomed at the time of decedent’s death one-half of the balance of each trust will be distributed to the beneficiary when the beneficiary reaches the age of a and the balance will be distributed at the age of b currently son and son are over the age of b and son is between the age of a and b the assets of marital trust are invested primarily in marketable_securities due to past differences of opinion as to investment advisory and trustee fees spouse decedent’s sons and former co-trustees engaged in mediation and entered into a settlement agreement under which co-trustee was appointed as a co-trustee with spouse spouse and decedent’s sons continued to have different opinions about the proper investment and management of the trust assets and have executed a_trust settlement agreement dated date date agreement pursuant to the date agreement i marital trust will be divided into two trusts trust and trust trust will consist of c percent of the assets of marital trust and trust will consist of the balance of assets in marital trust ii spouse agrees to renounce her entire_interest in trust so that the assets of trust would become immediately distributable in the following proportions one-third to son one-third to son one-sixth to son and plr-118540-12 one-sixth to a_trust for the benefit of son iii the terms of trust will be modified to grant spouse a testamentary limited_power_of_appointment to appoint the assets of trust among a class consisting of decedent’s and spouse’s lineal_descendants and charitable organizations and in default of such appointment the principal of the trust assets is to be added to the trusts created for the respective beneficiaries and distributed as provided in article iv co-trustee agrees to resign and v son son son and the trustees of the trust for the benefit of son agree to pay any and all gift_taxes incurred by spouse in connection with spouse’s renunciation of her interest in trust or to reimburse spouse for the payment of such gift_taxes the date agreement and the parties’ rights and obligations under the agreement are contingent upon receipt by the trustees of marital trust of a favorable private_letter_ruling from the internal_revenue_service state statute provides that after notice to all qualified beneficiaries a trustee may combine two or more trusts into a single trust or divide a_trust into two or more separate trusts if the result does not materially impair rights of any beneficiary or adversely affect achievement of the purposes of the trust state statute provides that on distribution of trust property or the division or termination of a_trust a trustee may make distributions in divided or undivided interests allocate particular assets in proportionate or disproportionate shares value the trust property for those purposes and adjust for resulting differences in valuation state statute provides in relevant part that a person may disclaim in whole or part any interest in property or any power over property including a power_of_appointment the disclaimer must a be in writing or otherwise recorded by inscription on a tangible medium or by storage in an electronic or other medium in a manner that allows the disclaimer to be retrieved in perceivable form b declare that the person disclaims the interest in the property or in the power c describe the interest in property or power over property that is disclaimed d be signed by the person making the disclaimer and e be delivered or filed in the manner provided by statute state statute provides in relevant part that if the disclaimant is an individual the disclaimed interest passes as if the disclaimant had died immediately before the time of distribution you have requested the following rulings the division of marital trust into trust and trust will not disqualify marital trust trust or trust as qtip trusts the renunciation by spouse of her entire_interest in trust will result in a gift by spouse of her income_interest in trust under sec_2511 and a gift of the entire fair_market_value of the assets in trust as determined on the date of plr-118540-12 the disposition less the value of the qualifying_income interest in the assets in trust under sec_2519 after the division of marital trust into trust and trust spouse’s renunciation of her interest in trust will not cause trust to fail to be qualified as a qtip_trust if spouse renounces her entire_interest in the property in trust spouse will not be deemed to have made a gift of the property in trust under sec_2519 if spouse renounces her entire_interest in the property in trust the value of spouse's interest in trust will not be valued at zero under sec_2702 if spouse renounces her entire_interest in the property in trust and such renunciation is conditioned on decedent’s sons or the trust for the benefit of son paying all gift_taxes attributable to the transfer the amount_of_the_gift will be reduced by the gift_taxes paid upon the distribution of assets from trust to decedent’s sons and the trust for the benefit of son the recipient will receive a carryover_basis for income_tax purposes in the assets received and the carryover_basis will be increased but not above the fair_market_value of the property at the time of the gift by the amount of gift_tax paid_by the respective recipient ruling sec_1 and sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that except as limited by sec_2056 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate under sec_2056 a marital_deduction is not allowable for an interest in property passing to the surviving_spouse that is a terminable_interest an interest passing to the surviving_spouse is a terminable_interest if it will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 provides an exception to the terminable_interest_rule in the plr-118540-12 case of qualified_terminable_interest_property qtip under sec_2056 qualified_terminable_interest_property is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 provides that the term qualified_terminable_interest_property means property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse in this case after the division of marital trust into trust and trust spouse will continue to be entitled to all the income from the property payable annually or at more frequent intervals in trust and trust further no person other than spouse will have a power to appoint any part of the property in trust to any person other than the surviving_spouse accordingly spouse will continue to have a qualifying_income interest in trust and trust further after the division of marital trust into trust and trust and spouse’s renunciation of her interest in trust spouse will continue to have a qualifying_income interest in trust based upon the facts and representations made we conclude that the division of marital trust into trust and trust will not disqualify marital trust trust or trust as qtip trusts and that spouse’s renunciation of her interest in trust will not cause trust to fail to be qualified as a qtip_trust ruling sec_2 and sec_2501 imposes a tax on the transfer of property by gift sec_2511 provides that the gift_tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that the gift_tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth the amount_of_the_gift is the amount by which the value of the property transferred exceeds the value of the consideration received in exchange plr-118540-12 sec_2519 provides that for gift_tax purposes any disposition by the surviving_spouse of all or part of a qualifying_income_interest_for_life in any property for which a deduction was allowed under sec_2056 is treated as a transfer by the surviving_spouse of all interests in the property other than the qualifying_income interest the transfer of the qualifying_income interest is a transfer subject_to gift_tax under sec_2511 sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qualified_terminable_interest_property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 sec_25_2519-1 provides that the amount treated as a transfer under sec_25_2519-1 is further reduced by the amount of gift_tax the donee spouse is entitled to recover under sec_2207a if the donee spouse is entitled to recover gift_tax under sec_2207a the amount_of_the_gift tax recoverable and the value of the remainder_interest treated as transferred under sec_2519 are determined by using the same interrelated computation applicable for other transfers in which the transferee assumes the gift_tax liability the gift_tax consequences of failing to exercise the right of recovery are determined separately under sec_25_2207a-1 under sec_2207a and sec_25_2207a-1 if an individual is treated as transferring an interest in property by reason of sec_2519 the individual is entitled to recover from the person receiving the property as defined in sec_25_2207a-1 the amount of gift_tax attributable to that property under sec_25_2207a-1 if the property is in trust at the time of the transfer the person receiving the property is the trustee and any person who has received a distribution of the property prior to the expiration of the right of recovery if the property does not remain in trust under sec_25_2207a-1 the failure of a person to exercise a right of recovery provided by sec_2207a is treated as a transfer for federal gift_tax purposes of the unrecovered amounts to the persons from whom the recovery could have been obtained revrul_75_72 1975_1_cb_310 holds that if at the time of the transfer a gift is made subject_to a condition that the gift_tax is to be paid_by the donee or out of the transferred property then the donor receives consideration for the transfer in the amount_of_the_gift tax to be paid_by the donee thus under sec_2512 the value_of_the_gift is the fair_market_value of the property passing from the donor less the amount_of_the_gift tax to be paid_by the donee or from the property itself revrul_81_223 1981_2_cb_189 holds that in determining the amount of the plr-118540-12 gift_tax liability that is to be subtracted from the value of the transferred property the donor's available unified_credit must be used to reduce the gift_tax liability that the donee has assumed to the extent unified_credit is available in this case spouse will renounce her entire_interest in trust and spouse will retain her income_interest in trust the date agreement provides that son son son and the trustees of son 3’s trust agree to pay any and all gift_taxes incurred by spouse in connection with spouse’s renunciation of her interest in trust or to reimburse spouse for the payment of such gift_taxes based upon the facts and representations made we conclude that spouse’s renunciation of her entire_interest in trust will result in a gift by spouse of her income_interest in trust under sec_2511 and a gift by spouse of the entire fair_market_value of the assets in trust as determined on the date of the disposition less the value of the qualifying_income interest under sec_2519 and sec_25_2519-1 further we conclude that if spouse renounces her entire_interest in the property of trust spouse will not be deemed to have made a gift of the property in trust under sec_2519 we also conclude that if spouse renounces her entire_interest in trust and such renunciation is conditioned upon son son son and the trustees of son 3’s trust paying all gift_taxes attributable to the transfer under sec_25_2519-1 the amount_of_the_gift by spouse will be reduced by the gift_taxes paid ruling sec_2702 provides that solely for the purpose of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest which is not a qualified_interest as defined in sec_2702 shall be treated as being zero and the value of any retained_interest that is a qualified_interest as defined in sec_2702 shall be determined under sec_7520 under sec_25_2702-2 the term retained means held by the same individual both before and after the transfer in trust in this case marital trust will be divided into two separate trusts trust and trust we have concluded in ruling that spouse’s renunciation of her entire_interest in trust will not result in a transfer under sec_2519 with respect to any interest in trust accordingly spouse will not be treated as making a deemed gift under sec_2519 with respect to trust accordingly sec_2702 does not apply with the division of marital trust and the renunciation by spouse of her entire income_interest in trust based upon the facts and representations made we conclude that the value of spouse’s interest in trust will not be valued at zero under sec_2702 plr-118540-12 ruling sec_1015 provides that with respect to property acquired by gift after date the basis shall be the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift except that if such basis adjusted for the period before the date of the gift as provided in sec_1016 is greater than the fair_market_value of the property at the time of the gift then for the purpose of determining loss the basis shall be such fair_market_value if the facts necessary to determine the basis in the hands of the donor or the last preceding owner are unknown to the donee the secretary shall if possible obtain such facts from such donor or last preceding owner or any other person cognizant thereof if the secretary finds it impossible to obtain such facts the basis in the hands of the donor or last preceding owner shall be the fair_market_value of the property as found by the secretary as of the date or approximate date at which according to the best information that the secretary is able to obtain the property was acquired by the donor or last preceding owner sec_1015 provides that if property is acquired by a transfer in trust other than a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer sec_1015 provides that with respect to property acquired by gift after date the basis shall be the basis determined under subsection a increased but not above the fair_market_value of the property at the time of the gift by the amount of gift_tax paid with respect to the gift sec_1_1015-4 provides that where a transfer of property is in part a sale and in part a gift the unadjusted_basis of the property in the hands of the transferee is the sum of whichever of the following is the greater i the amount_paid by the transferee for the property or ii the transferor's adjusted_basis for the property at the time of the transfer and the amount of increase if any in basis authorized by sec_1015 for gift_tax paid in this case spouse is considered to be making a gift to son son son and the trust for the benefit of son of her income_interest in trust under sec_2511 and a gift of the entire fair_market_value of the assets in trust less the value of the qualifying_income interest under sec_2519 accordingly based upon the facts submitted and representations made we conclude that upon the distribution of assets from trust to decedent’s sons and the trust for the benefit of son the recipient will receive a carryover_basis for income_tax purposes in the assets received and the carryover_basis will be increased but not above the fair_market_value of the property at the time of the gift by the amount of gift_tax paid_by the respective recipient plr-118540-12 in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely ______________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
